DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2022, 6/13/2022, 4/6/2022, 2/7/2022, 12/16/2021, 9/15/2021, 8/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	
Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicants presented Prior Art filed on 02/07/2022, Bosch (DE 10 2014 205 042 A1).
Referring to Claim 1, Bosch teaches a position sensor system ([0004]), comprising:
a fluid effector (Fig. 3) comprising:
a housing (par.[0040], reference sign 11) having an inner surface defining a cavity (Fig. 3); 
a movable body (piston 12) having a first face and a second face opposite the first face and configured for reciprocal movement within the housing and configured to contact the inner surface and subdivide the cavity to define a first fluid chamber (Fig. 1, ref. sign 13) at the first face and define a second fluid chamber at the second face (ref. sign 14);
an acoustic transmitter system configured to emit a first emitted acoustic waveform in a first direction toward the first face (40), and emit a second emitted acoustic waveform in a second direction opposite the first direction toward the second face (Fig. 3, ref. sign 43; [0044]); and
an acoustic receiver system configured to detect a first reflected acoustic waveform based on a first reflection of the first emitted acoustic waveform based on the movable body, and detect a second reflected acoustic waveform based on a second reflection of the second emitted acoustic waveform based on the movable body (ref. signs 21 and 31, Fig. 3, [0040], [0042]).

Referring to Claim 2, BOSCH teaches the position sensor system of claim 1, further comprising a timer configured to determine a first time of flight of the first emitted acoustic waveform and the first reflected acoustic waveform, and determine a second time of flight of the second emitted acoustic waveform and the second reflected acoustic waveform ([0022]).

Referring to Claim 3, BOSCH teaches the position sensor system of claim 2, further comprising a processor system configured to determine a position of the moveable body within the cavity based on the first time of flight and the second time of flight ([0022]).

Referring to Claim 4, BOSCH teaches the position sensor system of claim 1, wherein the acoustic transmitter system is configured to emit one or both of the first emitted acoustic waveform and the second emitted acoustic waveform through a fluid in the cavity, and the acoustic receiver system is configured to receive one or both of the first reflected acoustic waveform and the second reflected acoustic waveform from the fluid in the cavity ([0039]-[0040]).

Referring to Claim 5, BOSCH teaches the position sensor system of claim 1, wherein the acoustic transmitter system is configured to emit one or both of the first emitted acoustic waveform and the second emitted acoustic waveform through the housing, and the acoustic receiver system is configured to receive one or both of the first reflected acoustic waveform and the second reflected acoustic waveform from the housing ([0039]-[0040]).

Referring to Claim 7, BOSCH teaches the position sensor system of claim 1, wherein the acoustic transmitter is configured to transmit the first emitted acoustic waveform at a predetermined emitted frequency, and the acoustic receiver is configured to determine a reflected frequency of the first reflected acoustic waveform ([0028]).

Referring to Claim 8, BOSCH teaches the position sensor system of claim 7, further comprising a processor system configured to determine a speed of the moveable body based on the predetermined emitted frequency and the reflected frequency ([0028]).

Referring to Claim 9, BOSCH teaches the position sensor system of claim 1, wherein:
the fluid effector is a linear piston effector (Fig. 3);
the cavity is a tubular cavity having a first longitudinal end and a second longitudinal end opposite the first longitudinal end (Fig. 3);
the moveable body is a piston head configured for longitudinal movement within the tubular cavity ([0042]);
the acoustic transmitter system comprises a first acoustic transmitter arranged at the first longitudinal end and a second acoustic transmitter arranged at the second longitudinal end (Fig. 3);
the acoustic receiver system comprises a first acoustic receiver arranged at the first longitudinal end and a second acoustic receiver arranged at the second longitudinal end (Fig. 3).

Referring to Claim 11, BOSCH teaches the position sensor system of claim 1, further comprising a phase detector configured to determine a difference between at least one of (1) a first emitted phase of the first emitted acoustic waveform and a first reflected phase of the first reflected acoustic waveform, and (2) a second emitted phase of the second emitted acoustic waveform and a second reflected phase of the second reflected acoustic waveform ([0028]).

Claim 12 is essentially the same as Claim 1 and refers to method of position sensing of the position sensor system of Claim 1.  Therefore Claim 2 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 13, BOSCH teaches the method of claim 12, further comprising:
determining a first time of flight based on the first emitted acoustic waveform and the first reflected acoustic waveform ([0022]);
determining a second time of flight based on the second emitted acoustic waveform and the second reflected acoustic waveform ([0022]);
wherein determining a first position of the acoustic interface is further based on the first time of flight and the second time of flight ([0022]).

Referring to Claim 14, BOSCH teaches the method of claim 13, wherein determining the first position of the acoustic interface based on the first time of flight (ti) and the second time of flight (t2) is given by an equation: (t1-t2)/(t1+t2) ([0029]).

Referring to Claim 15, BOSCH teaches the method of claim 12, further comprising:
determining a second position of the acoustic interface ([0007]-[0011] and [0028]);
determining a speed of the acoustic interface based on the first position and the second position ([0007]-[0011] and [0028]).

Referring to Claim 16, BOSCH teaches the method of claim 12, further comprising:
determining a reflected acoustic frequency based on one or both of the first reflected acoustic waveform and the second reflected acoustic waveform ([0007]-[0011] and [0028]);
determining a speed of the acoustic interface based on the determined reflected acoustic frequency and a predetermined emitted acoustic frequency of one or both of the first emitted acoustic waveform and the second emitted acoustic waveform ([0007]-[0011] and [0028]).

Referring to Claim 17, BOSCH teaches the method of claim 12, wherein:
the acoustic medium is a fluid having a first acoustic impedance ([0039]-[0040]);
the acoustic interface is defined by a moveable body within a fluid effector and having a second acoustic impedance that is different than the first acoustic impedance ([0039]-[0040]);
the first emitted acoustic waveform is emitted toward a first face of the moveable body through the fluid ([0039]-[0040]);
the second emitted acoustic waveform is emitted toward a second face of the moveable body, arranged opposite the first face, through the fluid ([0039]-[0040]);
the first reflected acoustic waveform is based on a first reflection of the first emitted acoustic waveform by the first face ([0039]-[0040]);
the second reflected acoustic waveform is based on a second reflection of the second emitted acoustic waveform by the second face ([0039]-[0040]).

Claim 20 is essentially the same as Claim 1 and refers to a non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations of the position sensor system Claim 1.  Therefore Claim 20 is rejected for the same reasons as applied to Claim 1 above.

Allowable Subject Matter
Claim(s) 6, 10, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 6 is allowable for disclosing the housing comprises an acoustic impedance based on a position of an acoustic interface defined by contact between the moveable body and the housing, and at least one of the first reflected acoustic waveform and the second reflected acoustic waveform are at least partly reflected based on the acoustic impedance.  These limitations, in combinations in the claims, were not found in the prior art.

Claim 10 is allowable for disclosing, the moveable body is a piston head configured for semi-elliptical movement within the cylindrical cavity about the central axis and defines an acoustic interface in a first portion of the housing proximal an axial position of the piston head within the cylindrical cavity; the acoustic transmitter system is configured to emit the first emitted acoustic waveform elliptically through a second portion of the housing about the central axis in a first direction toward the first portion, and is configured to emit the second emitted acoustic waveform elliptically through a third portion of the housing about the central axis in a second direction opposite the first direction toward the first portion; the acoustic receiver system comprises a first acoustic receiver arranged proximal the acoustic transmitter and configured to receive the first reflected acoustic waveform, and a second acoustic receiver arranged proximal the acoustic transmitter and configured to receive the second reflected acoustic waveform.  These limitations, in combinations in the claims, were not found in the prior art.

Claim 18 is allowable for disclosing, modifying, based on the contacting, the first acoustic impedance of the contacted portion of the housing to define a portion of the housing having a second acoustic impedance that is different from the first acoustic impedance; wherein the contacted portion of the housing defines the acoustic interface.
Claim 19 is allowable for disclosing, determining a phase difference between at least one of (1) a first emitted phase of the first emitted acoustic waveform and a first reflected phase of the first reflected acoustic waveform, and (2) a second emitted phase of the second emitted acoustic waveform and a second reflected phase of the second reflected acoustic waveform, wherein determining a first position of the acoustic interface is further based on the determined phase difference.  These limitations, in combinations in the claims, were not found in the prior art.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645